Citation Nr: 1147121	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an effective date later than April 1, 2009, for the discontinuance of Dependency and Indemnity Compensation (DIC) payments.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel





INTRODUCTION

The Veteran had 25 years of service at the time of his discharge in December 1964.  He died in August 1989.  The appellant represents the estate of the Veteran's surviving spouse, who was in receipt of DIC payments prior to her death in April of 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 administrative action, which severed payments of DIC benefits to the Veteran's surviving spouse effective April 1, 2009.


FINDINGS OF FACT

1.   The Veteran's surviving spouse was the payee for DIC compensation benefits.

2.  The Veteran's surviving spouse died on April [redacted], 2009.


CONCLUSION OF LAW

An effective date later than April 1, 2009, for the discontinuation of DIC benefits is denied.  38 U.S.C.A. § 5112(b)(1) (2011); 38 C.F.R. § 3.500 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Initially, as will be explained below, the provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, the notice and duty to assist provisions of VCAA do not apply to this issue.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Effective Date of Discontinuance of DIC

The effective date to be assigned for the reduction or discontinuance of compensation, DIC, or pension is governed by 38 U.S.C.A. § 5112.  With regard to DIC payments, the effective date for discontinuance by reason of death of a payee "shall be the last day of the month before such . . . death occurs."  38 U.S.C.A. § 5112(b)(1); see also 38 C.F.R. § 3.500(g)(1) (providing that the effective date of a reduction or discontinuance of DIC benefits resulting from the death of the payee is the "last day of month before death").

In this case, the appellant's mother was the Veteran's surviving spouse.  As his surviving spouse, she was awarded DIC benefits, beginning in August 1989, following the Veteran's death on August [redacted], 1989.  However, on April [redacted], 2009, the appellant's mother died.  See Certificate of Death.  Accordingly, in June 2009, the RO issued an administrative action, terminating DIC payments, effective April, 2009, and the appellant appealed.

The appellant contends that, because her mother died on April [redacted], 2009, an effective date later than April 1, 2009, for the discontinuance of DIC benefits should be imposed.  The appellant notified VA that she disagreed with the RO's termination of payments effective April 1, 2009, believing instead that payments should more properly have been prorated up until the day of her death, April [redacted].  Thus, the fundamental issue presented to the Board is when, under the applicable regulation, payment of benefits cease in the event of the death of the payee.

The appellant essentially raises an argument that is couched in equity, in that it is unfair for VA to terminate DIC benefits effective April 1, 2009, when her mother was alive for most of April.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In deciding this case based on its application of the law to the pertinent facts, there is no dispute that the appellant's mother died on April [redacted], 2009.  Moreover, the law is clear that, following the death of a payee, the effective date for the discontinuance of DIC benefits is the "last day of the month before such . . . death occurs."  38 U.S.C.A. § 5112(b)(1) (emphasis added).  Therefore, under law, the DIC payments are to be discontinued effective March 31, 2009, the last day of the month preceding April.  Accordingly, there is no basis for an effective date later than April 1, 2009, for the discontinuance of DIC benefits in this case.

While the Board is very sympathetic to the appellant's situation and acknowledges the hardship that may have been caused by the application of the statute, the law clearly establishes that a discontinuance of DIC benefits resulting from the death of a payee shall be effective the last day of the month before such death occurs.  

In summary, there is no statutory authority for the appellant to be awarded the benefit she seeks, and the law is dispositive of the matter.  Because it is undisputed that the Veteran's surviving spouse died on [redacted], April 2009, the claim for an effective date later than April 1, 2009, for the discontinuance of DIC benefits must necessarily be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date later than April 1, 2009, for the discontinuation of DIC payments is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


